UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 97-6626



WILLIE THOMAS FORD,

                                             Plaintiff - Appellant,

          versus


LONNIE M.    SAUNDERS;   D.   SWISHER;   CAPTAIN
REDMAN,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Jackson L. Kiser, Senior District
Judge. (CA-97-150-R)


Submitted:   April 29, 1998                  Decided:   May 13, 1998


Before MURNAGHAN, NIEMEYER, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Willie Thomas Ford, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant, a Virginia inmate, appeals the district court's

order denying relief on his 42 U.S.C. § 1983 (1994) complaint under

28 U.S.C.A. § 1915A (West Supp. 1998). We have reviewed the record

and the district court's opinion and find that this appeal is friv-

olous. Accordingly, we dismiss the appeal on the reasoning of the
district court. Ford v. Saunders, No. CA-97-150-R (W.D. Va. Apr.
21, 1997). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                         DISMISSED




                                2